Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 1 of 10 PageID #:839



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

   IN RE: TIKTOK, INC.,                    )   MDL No. 2948
   CONSUMER PRIVACY                        )
   LITIGATION                              )   Master Docket No. 20 C 4699
                                           )
                                           )   Judge John Z. Lee
                                           )
   This Document Relates to All Cases      )   Magistrate Judge Sunil R. Harjani


                      APPLICATION FOR APPOINTMENT OF
                       AMY KELLER AND LESLEY WEAVER
                        AS EITHER CO-LEAD COUNSEL OR
                   TO THE PLAINTIFFS’ STEERING COMMITTEE
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 2 of 10 PageID #:840




       Plaintiffs R.S. and J.S., by their guardian, and Aparna Iyer, Brandy Johnson, Katherine

Czajka, and Karina Quinteiro respectfully seek appointment of Amy Keller of DiCello Levitt

Gutzler LLC (“DLG”) and Lesley Weaver of Bleichmar Fonti & Auld LLP (“BFA”) to the

leadership team in this action. We are cooperative, hands-on lawyers with complementary but not

copycat skills who have each been appointed previously to lead significant privacy actions,

developing the sophistication and nuance required to navigate this case, even in its complex

posture. We have already “paid it forward” by adding significant value to class claims, by retaining

multiple separate consulting experts, incorporating their work in our Amended Complaint.1 That

complaint alleges new facts critical to the key Illinois Biometric Privacy Act (“BIPA”) claim,

augments our first-filed Video Privacy Protection Act (“VPPA”) claim, and addresses the latest

security issue relating to the theft of unique device identifiers—all issues that need to be considered

and addressed whether this case proceeds to full blown litigation or is resolved through a Court-

approved settlement represented by lawyers with Court-appointed authority and standing to

represent those claims in such discussions. Critically, we have strong relationships with lawyers

in both the “litigating” group and the “settling” group, and the professionalism necessary to bridge

and deflect conflict. We hope to add valuable experience and insight as either Co-Lead counsel or

members of the Plaintiffs’ Steering Committee (“PSC”).

       These consolidated proceedings seek relief against TikTok and affiliated entities not only

under the BIPA statute, but also for violations of state consumer statutes and privacy laws

affecting users of TikTok (the “App”). Because of the App’s popularity with children and

younger people, and the App’s unsettling vulnerability to the Chinese government, TikTok’s

permanent collection of users’ biometric information (as well as other data such as device


1
  ECF No. 17, Case No. 1:20-cv-04728 (filed Aug. 13, 2020) (the “Amended Complaint”). Attached to
the Joint Declaration of Amy Keller and Lesley Weaver (“Joint Decl.”) as Ex. B.


                                                  1
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 3 of 10 PageID #:841




identifiers not covered by BIPA) have deeply concerning implications. Notably, only three

operative complaints before this Court allege any claims other than BIPA: our clients’ Amended

Complaint, the amended Hong complaint, which incorporated some of our work with our

permission, including the expert research and analysis necessary for the VPPA claim, and the

G.R. complaint.2 We have demonstrated our commitment to the case by crafting claims that

others recognize as valuable as well as our ability to work collegially. Further, unlike many other

applicants, we represent minors as well as individuals from the States of Illinois and California.

        Despite the challenges posed by this litigation—a sale mandated by a Presidential

Executive Order, a proposed settlement that only some plaintiffs’ counsel have been able to

review or vet, and competing views on the trajectory this case will take—we believe that counsel

can still proceed in a collaborative fashion after this Court’s order appointing leadership. Subject

to further developments, we propose a two-track process, whereby settlement terms are vetted by

counsel with expertise and clients covering all pending claims; and a separate, targeted litigation

track harmonious with critical elements of discovery necessary in the event a satisfactory

settlement is approved. These two tracks can be overseen by two co-lead counsel appointed by

this Court. We would be honored to participate in any role the Court deems appropriate.

        A.      BFA and DLG’s commitment to the Case is expressed in part through the
                work they have already done.3

        On May 11, 2020, after initial consultation with technical experts, BFA and DLG filed a

complaint on behalf of minors R.S. and J.S., asserting two causes of action for violations of


2
  G.R. v. TikTok, Inc., No. 20-cv-05212 (N.D. Ill), does not contain a VPPA claim. Only our Amended
Complaint (including clients Iyer and Johnson, transferred to this Court under case No. 20-cv-05217), and
the Consolidated Amended Complaint by Interim Lead Counsel for the Northern District of California,
ECF No. 89, No. 1:20-cv-04723, do.
3
  As the attached firm resumes demonstrate, both BFA and DLG have recovered billions of dollars for
their clients, and are more than able to fund, staff, and support this litigation, with Ms. Weaver and Ms.
Keller’s personal, focused attention.


                                                    2
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 4 of 10 PageID #:842




BIPA, 740 ILCS 14/1 et seq.—claims not initially alleged in the first-filed action, Hong v.

ByteDance, Inc., No. 19-cv-07792 (N.D. Cal.), but which had been first alleged by plaintiffs in

P.S., et al. v. TikTok, Inc., No. 20-cv-02992 (N.D. Cal.), filed by Hausfeld LLP. Joint Decl. ¶¶ 2-

3. TikTok’s exploding popularity due to the COVID-19 pandemic heightened the importance of

preventing biometric data collection, something even the U.S. military has noted. However, it

soon became apparent-in part because of ongoing media coverage—that while the BIPA claims

are critical, they cannot cover all of the violations at issue here. To understand the full scope of

the case, in June BFA and DLG retained consulting experts specializing in the fields of dark

patterns, web privacy and biometric data collection, as well as deceptive user experience, as the

case morphed into a nationwide, multidistrict litigation. Id. ¶ 3.4 Relying in part on subject matter

experts, we pleaded additional theories of liability, including a key cause of action for violation

of the VPPA, 18 U.S.C. §§ 2710, et seq. Id. ¶ 4.5 This was not intended to be a “kitchen sink”

approach; each claim was vetted for the relief it could bring the class. For example, collecting

and analyzing how children respond to videos to assess how to trigger responses in them is a

serious harm separate from the collection of biometric information. We also anticipated

defendants’ defenses, including the likely possibility that they will seek to compel arbitration. Id.

¶ 5. Informed by the expertise of a retained expert who is prepared to opine on whether

TikTok’s design decisions increased the likelihood that even adult users would not notice the

provision seeking to bind them to arbitrating their claims, we plead specific facts about “dark

design.” Id. Most recently, we hired two consulting experts who uncovered TikTok’s theft of

users’ 12-digit “media access control” or MAC addresses, allowing foreign governments and


4
  These statements do not waive any applicable privileges and are provided herein to demonstrate BFA
and DLG’s commitment to the case, not for their merits.
5
  Interim Lead Counsel for the Northern District of California acknowledged that the VPPA claim adds
“potentially billions of dollars in statutory damages.” ECF No. 12 at 6.


                                                  3
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 5 of 10 PageID #:843




advertisers alike to build detailed dossiers on users who simply downloaded the App, even if

they did not sign up. Id. ¶¶ 8-9. This is a serious issue any proposed settlement must address,

particularly as to users who downloaded the App but did not sign up, and thus could not be

subject to any arbitration argument whatsoever.6

        B.       Ms. Keller and Ms. Weaver’s work here flows directly from their experience
                 leading and resolving complex litigation.

                 1.      Amy Keller of DiCello Levitt Gutzler LLC

        Based in Chicago, Illinois, as DLG’s technology practice chair, Ms. Keller primarily

focuses on issues of privacy and consumer protection and has a significant amount of experience

leading—and resolving—consumer and technology cases. Focusing on class and complex

litigation for the twelve years she has been in practice, she has been appointed to lead significant

consumer nationwide class actions, including:

                In re Fairlife Milk Prods. Marketing and Sales Practices Litig., MDL No 2909,
                 No. 19-cv-3924 (N.D. Ill.) (appointed by Judge Robert M. Dow, Jr., as co-lead
                 counsel in a multidistrict case against milk manufacturers for misrepresentations
                 concerning the ethical treatment of dairy cows).

                In re Marriott, Int’l, Inc. Customer Data Security Breach Litig., No. 19-md-2879
                 (D. Md.) (co-lead counsel; achieving significant victory at motion to dismiss stage
                 where the Court largely denied Marriott’s motion to dismiss finding that plaintiffs
                 had sufficiently pleaded that personal information has value).

                In re Equifax Inc. Customer Data Security Breach Litig., No. 17-md-2800-TWT
                 (N.D. Ga.) (co-lead counsel; $1.5 billion nationwide settlement achieved
6
  Before cases were consolidated and the JPML had assigned a Court to oversee the litigation, and based
on previous experience, BFA and DLG held back rather engage in settlement negotiations, out of
deference to the ultimately-presiding Judge. See ECF No. 72, No. 19-cv-07792 (N.D. Cal.) (“BFA and
DiCello Levitt were also informed of proposed settlement talks in August 2020, but have not engaged out
of deference to the belief that decisions regarding case resolution are best addressed after it is determined
who will be chosen to lead the litigation”). After the JPML transferred the pending actions to this Court,
and the subsequent urgency given the newly-issued Executive Order, BFA and DLG called litigation
counsel, settling counsel, and defense counsel asking to participate. Settling counsel declined the
request. See Ex. A to Joint Decl. BFA and DLG have asked that the terms of the purported settlement be
shared with them. Because that request has not yet been honored, we are unaware whether the proposed
settlement addresses these facts and claims. This is one way in which we believe our participation would
add value.


                                                      4
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 6 of 10 PageID #:844




               supported by FTC, CFPB, and attorneys general from 48 states, Puerto Rico, and
               the District of Columbia).

              In re Apple Inc. Device Performance Litig., No. 18-md-2827 (N.D. Cal.)
               (plaintiffs’ executive committee, chair of law and briefing; resulted in settlement
               of up to $500 million).

              In re American Medical Collection Agency, Inc. Customer Data Security Breach
               Litig., No. 19-md-2904 (D.N.J.) (co-lead counsel of one of the tracks in a
               multidistrict case involving the compromise of personal health information).

Joint Decl. ¶¶ 17-21, Ex. C. Ms. Keller has worked with a number of the applicants on these

matters. Ms. Keller’s expertise focuses on forward-looking theories of liability and novel

damages modeling, resulting in her having been named a National Law Journal Plaintiff

Trailblazer for her work on privacy and technology litigation. Ms. Keller also assisted in drafting

the Electronic Privacy Information Center’s amicus brief before the Illinois Supreme Court

concerning the seminal case on standing as it related to the Illinois Biometric Information

Privacy Act—issues directly applicable to this litigation. Rosenbach v. Six Flags Entm’t Corp.,

129 N.E.3d 1197 (Ill. 2019). Ms. Keller also serves on the Sedona Conference’s Working Group

11 on Data Security and Privacy, where she is also a member of several model law drafting

teams. She is also an elected member of the American Law Institute. Joint Decl. ¶¶ 23-24.

               2.     Lesley Weaver of Bleichmar Fonti & Auld LLP

       As head of BFA’s Antitrust and Consumer litigation department and BFA’s California

office, Ms. Weaver brings over twenty years of law practice dedicated to litigating significant

cases protecting consumers, including public entities from harmful, fraudulent conduct. She was

honored as a California Lawyer of the Year in 2017 and a National Law Journal Plaintiffs’

Trailblazer. Joint Decl. ¶ 42, Ex. D. She has substantial leadership experience prosecuting

complex class actions in general and extensive experience representing consumers seeking

redress for privacy violations, including delivering the opening and closing statements in one of



                                                 5
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 7 of 10 PageID #:845




the few successful privacy trials in the country. Id. ¶ 39. She leads and has helped resolve some

of the largest and most impactful class actions in the country, including:

      In re Facebook, Inc. Consumer Privacy User Profile Litigation, No. 18-md-02843-VC
       (N.D. Cal.) (co-lead counsel; consolidated action arising out the Cambridge Analytica
       scandal alleging that Facebook violated consumer fraud and privacy laws, including the
       VPPA, by enabling millions of third parties to access to Facebook users’ private content
       and information without users’ knowledge or consent).

      Calhoun v. Google LLC, No. 5:20-cv-05146-LHK (N.D. Cal.) (co-lead counsel in
       nationwide data privacy class action based on extensive expert analysis showing that
       Chrome sends users’ personal information, including their browsing history, to Google
       regardless of whether a user elects to Sync or even has a Google account, despite
       Google’s promise that the “personal information that Chrome stores won’t be sent to
       Google” unless the user turns on Sync).

      In re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products Liability
       Litigation, No. 15-md-02672-CRB (N.D. Cal.) (plaintiffs’ steering committee; appointed
       from over 150 attorneys from across the country and directly participated in complex
       settlement negotiations yielding more than $17 billion for consumers and the
       environment).

      In re Chrysler-Dodge-Jeep EcoDiesel Marketing, Sales Practices, and Products Liability
       Litigation, No. 3:17-md-02777-EMC (N.D. Cal.) (plaintiffs’ steering committee; worked
       closely with technical experts, proposed settlement totals nearly $800 million, and
       consumers will recover roughly $3,000 per vehicle).

      In re Inductors Antitrust Litigation, No. 18-cv-00198-EJD (N.D. Cal.) (Interim Co-Lead
       Counsel; represents a class of small businesses that directly purchased a key electronic
       component of electronic circuits found in smart phones, laptops, and computers, from
       largely foreign manufacturers).

      In re: German Automotive Manufacturers Antitrust Litigation, No. 17-md-02796-CRB
       (N.D. Cal) (plaintiffs’ steering committee; litigation involving alleged 20-year cartel with
       German automakers—the single largest known automobile cartel in U.S. and European
       history—to suppress the development of technology in their automobiles).

      In re ZF-TRW Airbag Control Units Products Liability Litigation, No. 19-ml-02905
       (C.D. Cal.) (plaintiffs’ steering committee; case concerns over 12 million cars sold with
       allegedly defective airbag control units).

Id. ¶ 38. Prior to serving as Co-Lead Counsel in In re Facebook, Inc. Consumer Privacy User

Profile Litigation, in October 2014, Ms. Weaver tried an internet privacy case against a Chinese-

owned, California-based internet site. Plaintiffs recovered 100% of economic damages and won


                                                 6
    Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 8 of 10 PageID #:846




a $15 million punitive damages jury verdict, as well as significant injunctive relief. Id. ¶ 39. Ms.

Weaver is a member of the Sedona Conference Working Groups 6 and 11, a SuperLawyer for

many years running, and a recurring participant in panels at the Duke Law Conference and the

Practising Law Institute, and has testified before House Committees on antitrust matters. She is

regularly invited to speak on privacy-related topics, including the upcoming Sedona Conference

and the last Northern District of California Judicial Conference. Id. ¶ 42.

       C.      Both Ms. Keller and Ms. Weaver have demonstrated that they are able to work
               cooperatively with the counsel who have filed these cases.

       We are mindful of the deep talents of many of the lawyers in both the “settling” and

“litigating” groups and believe that the class will benefit when counsel work together. We know

this is possible because we have worked collaboratively with nearly all of the attorneys who have

filed cases in this MDL—including actions involving Facebook, Apple, Volkswagen, Equifax,

and Marriott—among others. At the same time, we have not entered into any agreements to

support counsel in these applications. We trust in the Court’s discretion and would welcome the

opportunity to work with any of them on this very important and interesting case.

                                         CONCLUSION

       Based on this foregoing, Plaintiffs R.S. and J.S., by their guardian, and Aparna Iyer, Brandy

Johnson, Katherine Czajka, and Karina Quinteiro respectfully request that the Court appoint Amy

Keller and Lesley Weaver to the leadership team in this consolidated action.

Dated: September 8, 2020                       Respectfully submitted by:

                                               /s/ Amy E. Keller
                                               Amy E. Keller
                                               DICELLO LEVITT GUTZLER LLC
                                               Ten North Dearborn Street
                                               Sixth Floor
                                               Chicago, IL 60602
                                               Telephone: (312) 214-7900
                                               akeller@dicellolevitt.com


                                                 7
Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 9 of 10 PageID #:847




                                   /s/ Lesley E. Weaver (w/ permission)
                                   Lesley E. Weaver
                                   BLEICHMAR FONTI & AULD LLP
                                   555 12th Street, Suite 1600
                                   Oakland, CA 94607
                                   Telephone: (415) 445-4003
                                   Facsimile: (415) 445-4020
                                   lweaver@bfalaw.com

                                   Counsel for Plaintiffs R.S. and J.S., by their
                                   guardian, and Aparna Iyer, Brandy Johnson,
                                   Katherine Czajka, and Karina Quinteiro




                                     8
   Case: 1:20-cv-04699 Document #: 51 Filed: 09/08/20 Page 10 of 10 PageID #:848




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was served via this Court’s CM/ECF service,

which will send notification of such filing to all counsel of record who have registered to receive

CM/ECF notifications in this action this 8th day of September 2020.


                                                     /s/ Amy E. Keller
                                                     Amy E. Keller




                                                 9
